Cobb, J.,
concurring. There is an irreconcilable conflict between the-cases of Mechanics Ins. Co., v. Mut. Bldg. Asso., 98 Ga. 262, and Thornton v. Travelers Ins. Co. 116 Ga. 122; and therefore the ruling in the' former case must control, unless it is reviewed and overruled. That case -was not called to the attention of the court when the decision in the Thornton case was rendered. The case in the 98th Ga. was decided upon authority, and it must be conceded that it is abundantly supported. The ruling in the Thornton case seems, however, to the writer to be the better view, although candor requires an admission that there is little authority iu support of it. As the other members of the court do not think that the case iu the 98th Ga. should be overruled, the writer concurs in the judgment upon the authority of that case, being bound thereby. I am authorized to say that Mr. Presiding Justice Fish agrees with this view.